USCA11 Case: 21-11880      Date Filed: 01/10/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11880
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
LANCE LAMAR LUCAS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Alabama
            D.C. Docket No. 1:19-cr-00290-JB-MU-1
                   ____________________
USCA11 Case: 21-11880        Date Filed: 01/10/2022     Page: 2 of 7




2                      Opinion of the Court                21-11880


Before ROSENBAUM, GRANT, and EDMONDSON, Circuit Judges.


PER CURIAM:


       Lance Lamar Lucas appeals the district court’s revocation of
his supervised release and his resulting 24-month sentence. On ap-
peal, Lucas (1) challenges the sufficiency of the evidence support-
ing the district court’s determination that Lucas violated the condi-
tions of his supervised release; and (2) challenges the procedural
reasonableness of his sentence. No reversible error has been
shown; we affirm.
       In 2019, Lucas pleaded guilty to possession of a firearm while
under a restraining order, in violation of 18 U.S.C. § 922(g)(8). Lu-
cas was sentenced to 15 months’ imprisonment, followed by 3
years’ supervised release.
       Lucas’s supervised release began on 4 January 2021. In
March 2021, Lucas’s probation officer petitioned the district court
to revoke Lucas’s supervised release. In the petition, the probation
officer alleged that Lucas had violated his supervised release by
committing these new crimes under Alabama law: (1) domestic vi-
olence by strangulation or suffocation, (2) interference with a do-
mestic-violence emergency call, (3) resisting arrest, and (4) third-
degree domestic violence through second-degree criminal mis-
chief. Briefly stated, the petition alleged that these new offenses
USCA11 Case: 21-11880             Date Filed: 01/10/2022         Page: 3 of 7




21-11880                   Opinion of the Court                               3

stemmed from a 3 March 2021 argument between Lucas and Lu-
cas’s then-girlfriend (Young) during which Lucas slammed Young
to the ground and attempted to strangle Young with his hands.
The petition also alleged that Lucas violated his supervised-release
conditions by failing to notify his probation officer ten days prior
to changing his residence. 1
       At the revocation hearing, the district court heard testimony
from Lucas’s probation officer, from Young, and from Lucas. The
probation officer also submitted into evidence photographs of in-
juries Young sustained during her altercation with Lucas: photo-
graphs that depicted bruising, redness, and swelling on Young’s
neck and face. The district court found the evidence of Lucas’s vi-
olations “compelling” and “credible.” The district court concluded
that Lucas had violated the conditions of his supervised release by
committing the alleged domestic-violence offenses and by failing
to provide proper notice of his change of residence. The district
court thus revoked Lucas’s supervised release and sentenced Lucas
to 24 months’ imprisonment, followed by 12 months’ supervised
release. The district court ordered Lucas’s federal sentence to run




1 The petition also alleged a violation of the supervised-release condition pro-
hibiting excessive alcohol use and/or use of a controlled substance. The dis-
trict court, however, found no violation.
USCA11 Case: 21-11880             Date Filed: 01/10/2022         Page: 4 of 7




4                          Opinion of the Court                      21-11880

consecutive to any state-imposed sentences for state convictions or
probation violations arising from the 3 March incident. 2
        A district court may revoke a term of supervised release if it
finds by a preponderance of the evidence that the defendant vio-
lated a supervised-release condition. 18 U.S.C. § 3583(e); United
States v. Sweeting, 437 F.3d 1105, 1107 (11th Cir. 2006). The dis-
trict court may then impose a term of imprisonment after consid-
ering the sentencing factors identified in section 3583(e). Id.
       We review the district court’s revocation of supervised re-
lease for abuse of discretion. See United States v. Frazier, 26 F.3d
110, 112 (11th Cir. 1994). We review the district court’s findings of
fact for clear error. See United States v. Almand, 992 F.2d 316, 318
(11th Cir. 1993). Under this standard, we will find clear error only
if we are “left with a definite and firm conviction that a mistake has
been committed.” United States v. Almedina, 686 F.3d 1312, 1315
(11th Cir. 2012). “Where a fact pattern gives rise to two reasonable
and different constructions, the factfinder’s choice between them
cannot be clearly erroneous.” Id. (quotations omitted).


2 According to the Presentence Investigation Report, Lucas has three prior
Alabama convictions for domestic violence: two 2015 convictions for third-
degree domestic violence and harassment and a 2016 conviction for domestic
violence through strangulation/suffocation. For his 2016 conviction, Lucas
was sentenced to eight years’ imprisonment. That sentence, however, was
split to allow Lucas to serve one year in prison and five years’ probation. As a
result of the 3 March 2021 incident with Young, the state court revoked Lu-
cas’s state probation and sentenced Lucas to seven years’ imprisonment.
USCA11 Case: 21-11880         Date Filed: 01/10/2022     Page: 5 of 7




21-11880                Opinion of the Court                         5

      We review for reasonableness a sentence imposed upon rev-
ocation of supervised release. See United States v. Velasquez Ve-
lasquez, 524 F.3d 1248, 1252 (11th Cir. 2008).
       As an initial matter, we reject Lucas’s argument challenging
the sufficiency of the evidence supporting his change-of-residence
violation. At the revocation hearing, Lucas testified that -- because
he had moved in with Young only temporarily -- he did not realize
that he needed to inform his probation officer about his living situ-
ation. Lucas, however, conceded his failure to notify his probation
officer that he was staying at his girlfriend’s house constituted a vi-
olation of his supervised-release conditions. The district court thus
committed no clear error in finding that Lucas committed the
change-of-residence violation.
       Lucas contends that no credible or reliable evidence sup-
ported the district court’s finding that Lucas committed the alleged
domestic-violence offenses. We disagree. At the revocation hear-
ing, Young testified that she and Lucas got into an argument after
Lucas accused Young of being unfaithful. Young testified that --
during the course of the argument -- Lucas told Young that he was
going to kill her, knocked Young to the ground, and repeatedly
choked Young. When Young reached for her cell phone to call 911,
Lucas grabbed the phone and destroyed it. Young’s testimony was
corroborated by photographs showing extensive bruising, swell-
ing, and burst blood vessels on Young’s neck and face.
      Lucas offered conflicting testimony about his argument
with Young. According to Lucas, Lucas grabbed Young’s neck
USCA11 Case: 21-11880         Date Filed: 01/10/2022    Page: 6 of 7




6                      Opinion of the Court                 21-11880

briefly in an attempt to stop Young from biting his arm, but never
attempted to strangle her. Lucas also testified that Young’s cell
phone broke when Young threw the phone on the ground.
       On appeal, Lucas contends the district court committed
clear error by relying upon Young’s testimony in finding that Lucas
committed a domestic-violence offense: testimony Lucas says con-
sisted of lies and inconsistencies and, thus, was unreliable. In sup-
port of his argument, Lucas points to inconsistencies between
Young’s hearing testimony and Young’s earlier statements to the
police about the number of times Lucas choked her during the ar-
gument, whether Lucas struck Young in the face, and whether Lu-
cas damaged Young’s phone.
        Lucas raised these same challenges to Young’s credibility in
the district court. The district court, however, found Young’s tes-
timony “credible.” After hearing and seeing personally Lucas’s and
Young’s testimony and demeanor about the pertinent events, the
district court was in the best position to assess the credibility of
these witnesses. See United States v. Ramirez-Chilel, 289 F.3d 744,
749 (11th Cir. 2002) (“Credibility determinations are typically the
province of the fact finder because the fact finder personally ob-
serves the testimony and is thus in a better position than a review-
ing court to assess the credibility of witnesses.”). Because Young’s
testimony was not “so inconsistent or improbable on its face that
no reasonable factfinder could accept it,” we will accept the district
court’s credibility determination. See id. That the district court
credited Young’s version of the events over the competing version
USCA11 Case: 21-11880       Date Filed: 01/10/2022    Page: 7 of 7




21-11880              Opinion of the Court                       7

presented by Lucas is no clear error. See Almedina, 686 F.3d at
1315.
       On this record, sufficient evidence existed for the district
court to find, by a preponderance of the evidence, that Lucas vio-
lated the terms of his supervised release by committing the alleged
domestic-violence offenses. The district court abused no discretion
in revoking Lucas’s supervised release.
       In challenging the procedural reasonableness of his sen-
tence, Lucas reiterates his argument that the district court relied
erroneously on false and unreliable evidence. For the reasons we
have already explained, we reject this argument.
      AFFIRMED.